Citation Nr: 0215180	
Decision Date: 10/29/02    Archive Date: 11/06/02	

DOCKET NO.  99-04 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis 
of the cervical spine.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and F. K. A.



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1946 to July 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


FINDINGS OF FACT

1.  Traumatic arthritis of the cervical spine is residual to 
an inservice injury.

2.  Headaches are residual to inservice injury.


CONCLUSIONS OF LAW

1.  Traumatic arthritis of the cervical spine was incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).  

2.  Headaches were incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§ 3.303.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. § 5100 et seq. (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159 (2001).  The record reflects that 
the veteran and his representative have been provided with a 
statement of the case and supplemental statement of the case 
informing them of the governing legal criteria, the evidence 
necessary to substantiate the veteran's claim, the evidence 
considered, and the reasons for the denial of his claim.  In 
essence, the matter of "which information and evidence, if 
any, that the claimant is to provide VA and which information 
and evidence, if any, that VA will attempt to obtain on 
behalf of the claimant" has been addressed.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
afforded multiple VA examinations and treatment records have 
been obtained.  The veteran has also been afforded personal 
hearings.  Therefore, it is concluded that the VA has 
complied with the VCAA and the Board may now proceed, without 
prejudice to the veteran, because there is no indication that 
any further notification or development could be undertaken 
that has not already been accomplished.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service connection may be established for a disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or a disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The record reflects that the veteran was a passenger in an 
automobile that was involved in a motor vehicle accident in 
May 1949.  The accident occurred just before midnight and the 
veteran was rendered unconscious until the next morning.  He 
sustained a linear fracture of the skull and multiple 
abrasions of the knees and face.  

The report of a September 1998 VA general medical examination 
reflects diagnoses including chronic headaches, status post 
remote head injury and history of remote neck injury with 
degenerative arthritis.  

The report of an October 2000 VA orthopedic examination 
relates the veteran's symptoms to his central nervous system 
rather than to his cervical spine.  

The reports of August 2002 VA orthopedic and neurology 
examinations reflect that the veteran's claims file had been 
reviewed.  These examinations conclude that the veteran's 
arthritis of the cervical spine is related to his motor 
vehicle accident during service in May 1949 and that his 
headaches are also residual, in part, to the head injury the 
veteran sustained in May 1949.

With consideration that there is competent medical evidence 
relating the veteran's currently manifested traumatic 
arthritis of the cervical spine and his headaches to the May 
1949 motor vehicle accident, as well as competent medical 
evidence relating his symptoms to other causation and a 
considerable delay between the May 1949 motor vehicle 
accident and the traumatic arthritis of the cervical spine 
and headaches, the Board concludes that the evidence is in 
equipoise with respect to whether or not traumatic arthritis 
of the cervical spine and headaches are related to service.  
In resolving all doubt in the veteran's behalf, service 
connection for traumatic arthritis of the cervical spine and 
headaches is warranted.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  


ORDER

Service connection for traumatic arthritis of the cervical 
spine is granted, subject to 

the laws and regulations governing the payment of monetary 
benefits.  

Service connection for headaches is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

